Case 1:19-cv-03616-RLY-MJD Document 18 Filed 11/08/19 Page 1 of 1 PageID #: 80




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

CARA A. GEOGHAGAN,                                )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )       No. 1:19-cv-03616-RLY-MJD
                                                  )
MIDLAND CREDIT MANAGEMENT, INC.,                  )
                                                  )
                             Defendant.           )


                          AMENDED SCHEDULING ORDER
                    HON. MAGISTRATE JUDGE MARK J. DINSMORE

       The Court, sua sponte, hereby RESCHEDULES the Telephonic Status Conference

currently set for December 20, 2019 at 10:30 a.m. to Thursday, December 19, 2019 at 11:30

a.m. (Eastern). All other requirements of the Court’s Order dated October 31, 2019 [Dkt. 16]

remain in effect.

       SO ORDERED.



       Dated: 8 NOV 2019




Distribution:
Service will be made electronically
on all ECF-registered counsel of record via
email generated by the Court’s ECF system.
